NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLERGAN, INC.,
Plain.tiff-Appellan,t,
and '
MURRAY A. JOHNSTONE, M.D. and DUKE
UNIVERSITY,
Plaintiffs,
v.
ATHENA COSMETICS, INC.,  TECH
INTERNATIONAL, INC., `
and NORTHWEST COSMETIC LABORATORIES,
INC.,
Defen,dants-Appellees,
and
COSMETIC ALCHEMY, LLC
Defen,dcmt-Appellee,
and
NUTRA-LUXE M.D.,
Defendant,
and _
STELLA INTERNATIONAL, LLC,
PRODUCT INNOVATIONS, LLC,
Mouan,ts-Appellees,
and

ALLERGAN V. ATHENA COSMETICS 2
METICS, LLC,
M0vant,
and
PETER THOMAS ROTH, INC. and
PETER THOMAS ROTH LABS LLC,
Defen,dcmts-Appellees,
and
LIFETECH RESOURCES, LLC and ROCASUBA,
INC.,
Defendants-Appellees,
and
GLOBAL MDRX, COSMETIC TECHNOLOGIES,
INC., DMl,
LA CANADA VENTURES INC., and SUSAN F. LIN,
M.D., 
Defendants.
2010-1394
Appea1 from the United States District C0u1't for the
Central Dist1'ict of Ca1if0rnia in consolidated case n0s. 07-
CV-1316 and 09-CV-0328, Judge James V. Se1na.
ON MOTION
Bef01'e SCHALL, Circuit Judge.
0 R D E R

3 ALLERGAN V. ATHENA COSMETICS
Allergan, Inc. moves for summary reversal or, in the
alternative, for expedited treatment Lifetech Resources,
LLC et al. 0ppose. Athena Cosmetics, Inc. et al., Peter
Thomas R0th, Inc. et al., Cosmetic Alchemy, LLC, and
Stella lnternational, LLC et al. oppose.* Al1ergan replies
Allergan has not shown that it is entitled to the relief
it seeks Allergan should include arguments concerning
the merits of the case in its briefs.
Accordingly,
IT ls ORDERED THAT:
The motion is denied The appellees should calculate
the due date for their briefs from the date of filing of this
order.
FoR THE CoURT
UCT 2 8 2010
/s/ J an Horba1y
Date J an Horbaly
Clerk
cc: l\/lark A. Perry, Esq.
Robert B. Breisblatt, Esq. l ED
U.3. GOUR'F0¥ APPEALS FOR
J@ffr@Y L- WeiSS, ESq- 11-le FEoERAL macon
Martin C. Washton, Esq.
Brad M. Sche]ler, Esq.  2 8 2010
317 mNuonaALv
dam
* Athena et al.’s opposition indicates that it is
also submitted on behalf of Metics, LLC. However,
counsel for Metics has not entered an appearance ' lf
Metics intends to participate in this appeal, counsel
should enter an appearance promptly